Third District Court of Appeal
                               State of Florida

                          Opinion filed May 12, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-874
                        Lower Tribunal No. 19-2272
                           ________________


                             K.L., a juvenile,
                                  Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Orlando A.
Prescott, Judge.

       Carlos J. Martinez, Public Defender, and Howard K. Blumberg,
Special Assistant Public Defender, and Angie Perez and Livan Davidson,
Certified Legal Interns for St. Thomas University School of Law, for
appellant.

     Ashley Moody, Attorney General, and Kayla Heather McNab and
Joanne Diez, Assistant Attorneys General, for appellee.


Before FERNANDEZ, HENDON , and GORDO, JJ.

     PER CURIAM.
Affirmed.




            2